609 So. 2d 20 (1992)
Mildred R. JAYE, Petitioner,
v.
ROYAL SAXON, INC., Respondent.
No. 77570.
Supreme Court of Florida.
October 29, 1992.
Michael B. Small of Small, Small & Small, P.A., Palm Beach, for petitioner.
John J. Bulfin of Wiederhold, Moses, Bulfin & Rubin, P.A., West Palm Beach, for respondent.
*21 Marguerite H. Davis of Katz, Kutter, Haigler, Alderman, Davis, Marks & Rutledge, P.A., Tallahassee, amicus curiae for Florida Defense Lawyers Ass'n.
HARDING, Justice.
We have for review Jaye v. Royal Saxon, Inc., 573 So. 2d 425 (Fla. 4th DCA 1991), in which The Fourth District Court of Appeal certified the following question as one of great public importance:
WHETHER CATE V. OLDHAM [450 So. 2d 224 (Fla. 1984)] APPLIES TO PRIVATE LITIGANTS, TO BAR A SUBSEQUENT ACTION FOR MALICIOUS PROSECUTION WHERE THE PLAINTIFF HAS PREVIOUSLY ELECTED TO TAX COSTS AND/OR FEES AFTER SUCCESSFULLY DEFENDING THE UNDERLYING ACTION?
Id. at 426. We answer the certified question in the negative based on our opinion in Londono v. Turkey Creek, Inc., 609 So. 2d 14 (Fla. 1992). Accordingly, we quash the decision below and remand for proceedings consistent with this Court's decision in Londono.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES and KOGAN, JJ., concur.